Plaintiffs, Robert L. Martin and wife, brought this action in the Circuit Court of Lincoln County, Missouri, on July 14, 1917. It was transferred on change to venue to Montgomery County, and tried there. They sought to reform and correct a deed made by Porter Jones and wife to them for certain lands located in Lincoln County. They also sought to reform and correct a deed, in respect to the same land, from Gladney to Jones; and also to reform and correct a deed as to same land from Briscoe to Gladney.
It is alleged, and the undisputed facts disclose, that each of the three deeds above mentioned, through mistake and oversight, failed to convey the southeast quarter of Lot No. 2 of the northeast quarter of Section 4, Township 49, Range 2, east, in Lincoln County, Missouri, which should have been contained therein. Plaintiffs likewise sought to recover from Jones the reasonable value of forty acres of land, which they claim to have bought from Jones and which he failed to convey and deliver to them.
Jones denied plaintiffs' right of recovery, admitted that the above land in Lot 2 should have been inserted in his deed to plaintiffs and, by way of answer to plaintiffs' case, alleged that the land hereafter mentioned in Lot 1 of the northwest quarter of Section 3, contained in his deed to plaintiffs, was inserted therein through mutual mistake, and asks that said deed be corrected so as to exclude said forty acres. The answer of Jones also contained a cross-bill against defendants Gladney, in which he seeks to recover from Gladney the reasonable value of forty acres of land which he claims to have bought from Gladney, and which the latter did not convey and deliver to him.
Gladney answered plaintiffs' case, and admitted that his deed to Jones should contain the southeast quarter *Page 583 
of Lot No. 2 of the northeast quarter of Section 4 aforesaid, which was omitted therefrom through mutual mistake. He also alleged that in his deed to Jones, through mutual mistake, the west half of Lot 1 of the northwest quarter of Section 3, Township 49, Range 2, east, was erroneously inserted therein, and prays for the reformation of said deed by striking therefrom said forty acre tract.
The trial court reformed and corrected the respective deeds from Briscoe to Gladney, from Gladney to Jones, and from the latter to plaintiffs, so as to have the same contain the southeast quarter of Lot No. 2 of the northeast quarter of Section 4 aforesaid. It was conceded by all the parties that this correction should be made.
The trial court allowed a correction of the deed from Jones to plaintiffs by striking therefrom the forty acres in Lot 1 aforesaid, and refused to allow plaintiffs any damages on account of the failure of Jones to convey to them forty acres which they claim to have purchased and paid for, but did not get. From this branch of the case plaintiffs appealed to this court.
The trial court, in its decree, permitted a correction of the deed from Gladney to Jones, so as to strike therefrom the forty acres in Lot 1 aforesaid, and refused to give Jones a judgment against Gladney for forty acres which he claimed to have bought and paid for, but did not get. From this branch of the case, Jones appealed.
The case is pending in this court upon the cross-appeals of plaintiffs and Jones, as shown by the records in docket numbers 21,171 and 21,172. Both cases have been consolidated, and will be disposed of as a single case.
In order to avoid repetition, we will consider the remainder of the case in the opinion.
I. This is a proceeding in equity, brought by plaintiffs against all of the defendants, to quiet and perfect their title, by the reformation and correction of a deed *Page 584 
from George W. Briscoe and wife to William A. Gladney, and to reform and correct a deed from William A. GladneyLands Omitted  and wife to Porter Jones, and to reform andby Mistake.    correct a deed from Porter Jones and wife to plaintiffs. In each of the three deeds just mentioned, the grantors therein intended to convey, and contracted to convey, to their respective grantees, the southeast quarter of Lot No. 2 of the northeast quarter of Section 4, in Township 49, Range 2, east, in Lincoln County, Missouri, but, through oversight and mutual mistake, each of said deeds failed to describe and include the land supra, which should have been included therein. The above land is described in some portions of the record as the south half of east half of Lot No. 2 of the northeast quarter of Section 4, aforesaid, but both descriptions cover the same land. It is conceded, by all the parties to this action, that the above deeds should be reformed and corrected, so that each should contain the land above described.
The trial court reformed and corrected said deeds as above indicated, and its ruling and decision in respect to said matter is hereby approved.
II. Plaintiffs allege, and the evidence shows, that they contracted to purchase from Porter Jones, 180.40 acres of land in Lincoln County, for the agreed consideration of $5,500, which was paid to Jones by the execution and delivery to him of a deed to 160 acres of land in Lincoln County, described asLands Unowned  follows: All of the southwest quarter of Sectionby Grantor.    14, in Township 48, of Range 2, west; and also by the payment to Jones of $1,500 in cash. It further appears from the evidence that Jones and wife, on January 6, 1917, executed and delivered to plaintiffs a warranty deed, with general covenants of warranty, and attempted to convey therein 180.40 acres of land in Lincoln County, to plaintiffs, for the expressed consideration of $6,000, but for the actual consideration of $5,500, as heretofore stated. We find from the evidence that by the evidence to make of this an exceptional case. *Page 585 
possession was delivered to plaintiffs of all the land described in said deed, including the southeast quarter of Lot No. 2 of the northeast quarter of Section 4, in Township 49, of Range 2, east, in Lincoln County, except the west half of Lot No. one (1) of the northwest quarter of Section 3, in Township 49, of Range 2, east, in said county, containing 40 acres of land, which said Jones and wife did not own, and to which they had no title. In other words, we find from the evidence, that under the written contract between plaintiffs and Jones, read in evidence and described in the petition, and by the terms of the warranty deed from Jones and wife to plaintiffs, the latter paid Jones for 40 acres of land which he did not convey or deliver to them.
We are of the opinion from the evidence before us that plaintiffs are entitled to recover, under the contract and warranty deed aforesaid, the reasonable value of the forty acres they did not receive, which we find from the evidence is $1,222.20, and which should bear interest at the rate of six per cent per annum from January 6, 1917, until paid; and which said sum of $1,222.20, with interest as aforesaid, should be declared a lien on the 160 acres aforesaid, conveyed by plaintiffs to Jones, subject to the deed of trust on said land made by Jones and wife in January, 1917, to Charles Martin, as trustee for George McGregor.
III. Defendants Jones and wife, in their answer and cross-bill allege, and the evidence shows, that they did not own the west half of Lot 1 of the northwest quarter of Section 3, Township 49, Range 2, east, as aforesaid; that through mutualLands Included  mistake said land was described in the deed fromby Mistake.     Jones and wife to plaintiffs aforesaid, when it should not have been included therein.
Having required defendant Jones to pay the damages aforesaid for the loss of forty acres which he did not convey to plaintiffs, as required by the contract and deed aforesaid, the warranty deed from Jones and wife *Page 586 
to plaintiffs, bearing date, January 6, 1917, should stand reformed and be corrected, so that the west half of Lot No. 1 of the northwest quarter of Section 3 aforesaid, shall be excluded therefrom, upon the payment of the judgment to plaintiffs aforesaid.
The foregoing disposes of the controversy between plaintiffs on the one hand, and defendants Jones and wife on the other. We will next proceed to consider the controversies, between defendants Jones and wife, and Wm. A. Gladney and wife.
IV. Defendants Gladney and wife challenge the jurisdiction of the circuit court, and incidentally of this court, to determine in this action, the question as to whether JonesJurisdiction:  and wife can recover from Gladney the reasonableAdversary      value of the forty acres which Jones bought, andDefendants.    which Gladney failed to deliver and convey to him.
In considering the question of jurisdiction, we find, that plaintiffs sued Gladney, as well as Jones, for the purpose of having the deeds from Gladney to Jones, and from the latter to plaintiffs, reformed and corrected so as to include the southeast quarter of Lot No. 2 of the northeast quarter of Section 4, Township 49, Range 2, east, aforesaid. The circuit court, therefore, upon the appearance of Gladneys, and Jones and wife, to plaintiffs' action, acquired jurisdiction over the persons of Gladneys and Jones. It had likewise jurisdiction over the subject-matter of the action, and jurisdiction over the respective deeds aforesaid from Gladney and Jones, in order to grant plaintiffs the relief prayed for as aforesaid. Jones answered plaintiffs' case by confessing the mistake made in his deed to plaintiffs as to the southeast quarter of Lot 2 of the northeast quarter of Section 4, aforesaid, which should have been included therein. In answer to the plaintiffs' case, Jones asked the court to correct the deed which he and wife made to plaintiffs, so as to strike therefrom the west half of Lot No. 1 of the northwest quarter of Section 3 aforesaid. The court *Page 587 
had before it the consideration of this same deed, as a part of plaintiffs' case. With matters in this shape, on December 7, 1917, defendant Gladney entered a general appearance to plaintiffs' action, and confessed therein that the deed which he made to Jones should be reformed and corrected so as to include said southeast quarter of Lot No. 2, of the northeast quarter of Section 4 aforesaid. So, that, the court of chancery had before it, as part of plaintiffs' case, the deed from Gladney to Jones and the deed from the latter to plaintiffs. It had jurisdiction at that time, as part of plaintiffs' case, over the persons of both Gladney and Jones.
On September 13, 1917, defendant Jones filed an amended answer and cross-bill herein. The first part of said answer related to the issues heretofore considered between plaintiffs and Jones. The balance of said answer and cross-bill is a demand of Jones against Gladney for damages which he sustained on the covenants of warranty in Gladney's deed to him, which was the same conveyance involved in plaintiffs' case against all the defendants. In short, Jones, in said cross-bill, sought the same kind of a judgment against Gladney that plaintiffs sought to have rendered against him (Jones), and contended that, in case plaintiffs should succeed, the judgment rendered in his behalf should be declared a lien on the lands of Gladney mentioned said cross-bill.
On November 30, 1917, defendant Gladney appeared specially in his plea in abatement, and contended therein that no process had been served on him in respect to the cross-bill of Jones, and that by reason thereof the court acquired no jurisdiction over his person, etc. This plea was overruled by the court, and leave given Gladney to plead to Jones's cross-bill on or before December 8, 1917. On the latter date, Gladney demurred to said cross-bill, and alleged eleven grounds of demurrer. On December 11, 1917, said demurrer was overruled and, on the same day, leave was given Gladney to answer said cross-bill on or before December 12, 1917. On December 12, 1917, Gladney applied for a change *Page 588 
of venue, and the cause was transferred to Montgomery County. On December 12, 1917, defendant Gladney filed his plea in abatement to said cross-bill, the same having been filed before the granting of said change of venue. On February 21, 1917, Gladney filed an answer and plea in abatement to the cross-bill aforesaid.
The plea in abatement to the jurisdiction of the court over his person was substantially the same as that overruled by the Circuit Court of Lincoln County. The remainder of said plea is an answer to the cross-bill of Jones. In said answer he admits that the southeast quarter of Lot No. 2 of the northeast quarter of Section 4 aforesaid was intended to be inserted in his deed to Jones, as contended for by plaintiffs and Jones, and that the same was left out of his deed through mutual mistake, etc. He likewise pleads in his answer that his deed to Jones should be reformed and corrected so as to exclude therefrom the west half of Lot No. 1 of the northwest quarter of Section 3 aforesaid, as the same was included therein through mutual mistake, etc. He concludes his answer to said cross-bill of Jones, by asking the court to reform and correct the deed which he made to Jones, in respect to both the above matters.
We have set out at length the foregoing proceedings, in order to determine whether or not the court acquired jurisdiction over the person of defendant Gladney, in respect to the subject-matter of the cross-bill filed by defendant Jones aforesaid. We have before us, as a court of equity, plaintiffs, Gladney and Jones, all asking that the deeds from Gladney to Jones, and from the latter to plaintiffs, be reformed and corrected. Jones, in his cross-bill, as a condition precedent to relief being granted Gladney, as to the west half of said Lot 1, contends, that the court should require him to respond in damages, for the 40 acres he agreed to convey and deliver to Jones, but failed to convey and deliver, in lieu of that 40 which he asks to have excluded *Page 589 
from said deed, on account of the alleged mutual mistake, etc. We are fully satisfied from the facts aforesaid, that the trial court acquired jurisdiction over the person of Gladney, not only as to the subject-matter of said cross-bill, but that it had jurisdiction to settle and adjust all the matters in dispute, between plaintiffs, Gladney and Jones, with respect to the conveyances from Gladney to Jones and from the latter to plaintiffs, etc.
The principle underlying this class of cases, is very clearly and forcefully stated by SHERWOOD, J., in the leading case of Real Estate Saving Inst. v. Collonious, 63 Mo. l.c. 295, as follows:
"The court had the subject-matter of the suit within its grasp; had jurisdiction of that and likewise of the parties; and the doctrine is too well settled to admit of either discussion or dispute, that when a court of equity once acquires jurisdiction of a cause it will not relax its grasp upon the res until it shall have avoided a multiplicity of suits by doing full, adequate and complete justice between the parties. It will not content itself in this regard by any half way measures; it will not declare that a party has been defrauded of his rights and then dismiss him with a bland permission to assert, at new cost and further delay, those rights in another forum." To same effect are: Hess W.  V. Co. v. Burlington Grain E. Co., 280 Mo. 163; Oldham v. Wade, 273 Mo. l.c. 254, 200 S.W. 1053; Frazier v. Crook, 204 S.W. l.c. 394; Huggins v. Davidson, 202 S.W. l.c. 400; Woolum v. Tarpley, 196 S.W. l.c. 1128-9; McAllister v. St. J. St. Const. Co., 181 S.W. l.c. 58.
We have carefully examined and considered the case of Fulton v. Fisher, 239 Mo. 116, 133, cited by counsel for Gladney, as well as the other cases referred to in the brief, along the same lines. The Missouri cases referred to can be clearly distinguished from those at bar. We are satisfied, however, upon both principle and authority, as to the conclusion heretofore reached.
The plaintiffs, in their petition, among other things, pray, that the title to the real estate in controversy *Page 590 
may be quieted in them. Both Gladney and Jones, in their respective answers, ask for general relief.
Section 2535, Revised Statutes 1909, reads as follows:
"Any person claiming any title, estate or interest in real property, whether the same be legal or equitable, certain or contingent, present or in reversion, or remainder, whether in possession or not, may institute an action against any person or persons having or claiming to have any title, estate or interest in such property, whether in possession or not, to ascertain and determine the estate, title and interest of said parties, respectively, in such real estate, and to define and adjudge by its judgment or decree the title, estate and interest of the parties severally in and to such real property. And upon the trial of such cause, if the same be asked for in the pleadings of either party, the court may hear and finally determine any and all rights, claims, interests, liens and demands whatsoever of the parties, or of any one of them, concerning or affecting said real property, and may award full and complete relief, whether legal or equitable, to the several parties, and to each of them, as fully and with the same force and effect as the court might or could in any other or different action brought by the parties, or any one of them, to enforce any such right, claim, interest, lien or demand, and the judgment or decree of the court when so rendered shall be as effectual between the parties thereto as if rendered in any other, different or separate action prosecuted therefor."
Considered, therefore, as an equitable action, in which the titles to certain real estate are to be settled and determined, the broad provisions of the above statute contemplate that all the matters aforesaid, may be determined in the present action. We will accordingly proceed to a consideration of the controversy between Jones and Gladney, as presented in the record.
V. There is some conflict between the testimony offered by Jones and Gladney, in respect to the trade *Page 591 
between them. After carefully reading the evidence before us, we are of the opinion that Gladney took Jones upon the land he was proposing to trade him; that he represented it contained 180.40 acres; that Jones was then ignorant of the number of acres contained in the tract pointed out by Gladney; that he believed the statements of the latter as to said number of acres were true, and relied thereon; that the land actually shown Jones was 140 acres; that Gladney agreed to, and did, make a warranty deed to Jones for 180.40 acres more or less, containing general covenants of warranty; that said deed called for the west half of Lot No. 1 of the northwest quarter of Section 3 aforesaid, containing forty acres, which Gladney did not own, and which he had previously sold to Cannon; that possession of the land above conveyed, except said last-mentioned forty acres, was delivered to Jones; that Gladney failed to convey and deliver to Jones forty acres of the 180.40 acres which he agreed to sell and convey to Jones, and which was paid for by the latter in the deal between them; that by reason of the foregoing, Gladney became liable on his covenants of warranty, to either Jones or plaintiffs, for the value of the forty acres which he wrongfully included in said deed, which we find to be $1,222.20.
It is contended by Gladney that the right of action, if any existed, on the covenants of warranty contained in his deed to Jones passed to plaintiffs by the conveyance from Jones to the latter. It may be conceded for the purposes of the case that the above is true as a general proposition of law. [Allen v. Kennedy,91 Mo. 324; Johnson v. Johnson, 170 Mo. 34; Crosby v. Evans,281 Mo. 202, 219 S.W. 948, l.c. 952; 7 Ruling Case Law, sec. 37, p. 1122.] In this case, however, plaintiffs, under the above authorities, had the legal right to sue Gladney direct, on his covenants of warranty to Jones, or to sue the latter on the covenants contained in the deed from Jones to them. They saw fit to proceed against Jones, in order to obtain a lien on the land which they sold Jones for the amount recovered. We have sustained their right of recovery against Jones as aforesaid, and *Page 592 
have held that they are entitled to a lien on the land they traded to Jones to secure same.
If, within fifteen days from the date of the filing of the mandate of this court herein, with the clerk of the Circuit Court of Montgomery County, the defendant Gladney shall pay or cause to be paid the $1,222.20 and interest as aforesaid, due plaintiffs from Jones, then, as a part of the decree in the re-trial of this cause, the deed from Gladney to Jones heretofore mentioned shall be reformed and corrected so as to exclude therefrom the west half of Lot No. 1 of the northwest quarter of Section 3 aforesaid, and no judgment shall then be entered in favor of Jones for damages against said Gladney. If, on the other hand, defendant Gladney does not pay or cause to be paid the debt due plaintiffs, as aforesaid, within the time aforesaid, then said Jones, on the payment of plaintiffs' judgment aforesaid against him, shall be subrogated to the rights of plaintiffs; shall be entitled to a judgment against defendant Gladney for the amount thus paid, and shall be given a lien on Gladney's land to secure same. On payment of the latter judgment, should it be entered, or on payment to Jones of the amount he may have paid to plaintiffs in extinguishing their debt, defendant Gladney shall be entitled to have entered, as a part of the decree in the cause, a reformation and correction of his deed to Jones so as to exclude said forty acres in Lot No. 1 aforesaid.
We accordingly reverse and remand the cause, with directions to the trial court to set aside its decree heretofore entered, and to enter a new decree in conformity to the views heretofore expressed, granting to either party a reasonable indulgence as to time, if necessary, in disposing of the case. Mozley andWhite, CC., concur.